DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 14, 2022 has been entered.  Claims 1 – 4, 9, 11 – 14 and 19 are pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 14, 2022.
Response to Arguments
Applicant’s arguments filed September 14, 2022 with respect to claims 1 – 4, 9, 11 – 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 9, 11 – 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the user vector embedding determines a similarity between responses, based on the response selected by the ranking network” is indefinite because it is not clear what responses are to be evaluated for similarities, and it is not clear how evaluating multiple responses for similarities is based on a selected response.  For examination purposes, the limitation will be interpreted to mean that similarities between candidate responses and the user's sentence or comment are evaluated for selecting a candidate response.
Claims 2 – 4 and 9 depend from claim 1, and thus recite the limitations of claim 1, and do not resolve the indefinite language from claim 1.
Regarding claim 11, the limitation “wherein the user vector embedding determines a similarity between responses, based on the response selected by the ranking network” is indefinite because it is not clear what responses are to be evaluated for similarities, and it is not clear how evaluating multiple responses for similarities is based on a selected response.  For examination purposes, the limitation will be interpreted to mean that similarities between candidate responses and the user's sentence or comment are evaluated for selecting a candidate response.
Claims 12 – 14 and 19 depend from claim 11, and thus recite the limitations of claim 11, and do not resolve the indefinite language from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi et al. (US Patent No. 11,128,579), hereinafter Magliozzi, in view of Martin (US Patent No. 10,782,986), Palangi et al. (“Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval”), hereinafter Palangi, Moran et al. (US Patent No. 10,976,904), hereinafter Moran, and Kuo (US Patent No. 11,244,222).
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi discloses:
an interactive messenger operation method comprising: transferring a user's sentence or comment to an interactive messenger architecture (Column 10, lines 61-63, "If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model.");
generating candidate responses using a response generator based on a user language model and a context (Column 10, lines 61-63, "If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model. In some aspects, the chatbot determines a context for the question and attempts a semantically informed pattern match.");
selecting one response from among the candidate responses through a ranking network (Column 1, lines 29-39, "The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response."; Selecting the response with highest confidence value as best possible response reads on selecting one response from among the candidate responses through a ranking network.),
by using a personal database (Column 5, lines 6-11, "The NLP server 110 implements machine learning techniques to understand user intent, determine responses, learn responses, and train the chatbot system 100. Structured and unstructured data can be stored in the database 112 and accessed by the NLP server 110 and the dialogue manager 108."; Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 7, lines 40-49, "The database 112 can store question-answer pairs, user data, user preferences, important reminders, and tips. The NLP server 110 and the dialogue manager 108 can access the database 112 to obtain appropriate information that can be used to engage the user with the system 100. Structured and unstructured data obtained from the user, the administrator, the NLP server 110, and the dialogue manager 108 can be stored in the database 112. In some cases, the database 112 may include or be augmented with databases for users, bot knowledgebase, and message queue."; The user database storing user data and user preferences reads on the personal database, and the NLP server and dialogue manager accessing the database to determine responses and obtain appropriate information that can be used to engage the user reads on selecting a response by using a personal database.),
and a user vector embedding (Column 11, lines 11-27, "In some aspects, in order to respond to the question, a natural language processor included in the chatbot (e.g., NLP server 110 in FIG. 1) can parse the question based on natural language techniques and process the question using the language model. For example, the NLP server can generate a language model by assigning a vector to each word. Synonyms of words have similar vectors. The NLP server determines the meaning of a sentence by analyzing the concatenation of vectors. If two sentences have a similar and/or same resulting vector, then even if the individual vectors that are concatenated together in each of these sentences are not the same, these sentences can be regarded as synonymous. Hence, the chatbot can provide the same response to both sentences. In this manner, the chatbot can generate responses to user queries based on the language model(s)."; Column 13, lines 40-41, "The neural network 600 encodes an incoming query as well as the data in the knowledge base."; Encoding the incoming query by assigning a vector to each word reads on a user vector embedding, and a natural language processor generating a language model by assigning a vector to each word in order to respond to the question reads on selecting a response by using a user vector embedding.);
outputting a final response (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; Column 12, lines 1-2, " In some aspects, the chatbot can transmit the response to the user via a communications interface.");
updating the user language model (Column 9, lines 65-67, "As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."),
the personal database (Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 6, lines 31-34, "That is, the workflow can include a sequence of operations to ask the user follow-up questions, chat with the user, obtain responses, and store them in the database 112."; The user database reads on the personal database, and storing responses obtained from the user in the user database reads on updating the personal database.),
and the user vector embedding (Column 14, lines 17-24, "FIGS. 6A and 6B illustrate how messages obtained from a user (e.g., message 602a and 602b) undergo two paths of encoding—a character-level encoding (e.g., at 606a and 606b) and a word-level encoding (e.g., at 604a and 604b). In some aspects, the neural network 600 includes a dictionary of words represented as word vectors. The words in the dictionary are encoded based on statistics indicating the correlation between each word and every other word."; Column 14, lines 27-32, "In some cases, the dictionary is generated without any pre-trained data and updated as the neural network 600 gets smarter. In other cases, a pre-trained, existing dictionary is augmented and tuned to focus on a particular application and is continuously updated with increased communication with users.; The word encodings using a dictionary of words represented as word vectors reads on the user vector embeddings, and updating the dictionary with communication with users reads on updating the user vector embeddings.);
and performing an update such that increased weights are given to input, language, or utterance, which the user has used (Column 9, lines 52-67, "In step 214, the chatbot updates the language model based on the answer obtained from the user. For example, in step 208, if the chatbot asked the user a question regarding the user's children and in step 210, the user responds to the question stating that the user has three children, then the processor can analyze the language model to determine if the language model includes the number of children for that user. If the language model does not include this information, the processor can update the language model accordingly.  In step 216, the chatbot is trained based on the language model. For example, the chatbot, can be trained based on supervised learning or unsupervised learning. As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."; Training the chatbot reads on performing an update by increasing weights, and training the chatbot as more information is obtained from the user reads on giving increased weights to user input.),
wherein the user language model is a model using an artificial neural network or a method using statistics or a probability (Column 8, lines 26-32, "In step 204, the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models, and positional language models.");
wherein the user vector embedding determines a similarity between responses, based on the response selected by the ranking network (Column 1, lines 29-39, "The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response."; Column 11, lines 11-27, "In some aspects, in order to respond to the question, a natural language processor included in the chatbot (e.g., NLP server 110 in FIG. 1) can parse the question based on natural language techniques and process the question using the language model. For example, the NLP server can generate a language model by assigning a vector to each word. Synonyms of words have similar vectors. The NLP server determines the meaning of a sentence by analyzing the concatenation of vectors. If two sentences have a similar and/or same resulting vector, then even if the individual vectors that are concatenated together in each of these sentences are not the same, these sentences can be regarded as synonymous. Hence, the chatbot can provide the same response to both sentences. In this manner, the chatbot can generate responses to user queries based on the language model(s)."; Generating responses to user queries based on a language model that assigns a vector to each word to determine similarities between sentences reads on the user vector embedding determining a similarity between responses.).
Magliozzi does not specifically disclose: when the selected response requires external information, based on the selected response, performing information retrieval by using a third party service; selecting retrieved data by using the ranking network and based on the user vector embedding, and the personal database.
Martin teaches:
when the selected response requires external information, based on the selected response, performing information retrieval by using a third party service (Column 7, lines 18-22, "In particular embodiments, the assistant system 140 may interact with the social-networking system 160 and/or third-party system 170 when retrieving information or requesting services for the user.");
selecting retrieved data by using the ranking network (Column 7, lines 6-7, "In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources."; Column 20, lines 13-16, "Since the generated communication content may be considered as a response to the user request, the CU composer 270 may additionally rank the generated communication content using a response ranker 273.").
 and based on the personal database (Column 1, lines 43-47, "The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user."; Column 7, lines 9-18, "In particular embodiments, the assist system 140 may receive a user request for information or services via the assistant application 136 in the client system 130. The assist system 140 may use natural-language understanding to analyze the user request based on user profile and other relevant information. The result of the analysis may comprise different entities associated with an online social network. The assistant system 140 may then retrieve information or request services associated with these entities."; The user profiles read on the personal database.).
Martin teaches retrieving information from a third-party system, considering the response ranking when retrieving information, and considering the user profile when retrieving information, in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Magliozzi and Martin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi to incorporate the teachings of Martin to retrieve information from a third-party system, consider the response ranking when retrieving information, and consider the user profile when retrieving information.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Magliozzi in view of Martin does not specifically disclose: selecting retrieved data based on the user vector embedding.
Palangi teaches:
selecting retrieved data based on the user vector embedding (Section I, lines 25-30, "In this paper, we propose to use an RNN to sequentially accept each word in a sentence and recurrently map it into a latent space together with the historical information. As the RNN reaches the last word in the sentence, the hidden activations form a natural embedding vector for the contextual information of the sentence."; Section I, lines 21-22, "Sentence embedding can also be applied to information retrieval").
Palangi teaches using sentence embedding vectors to retrieve information in order to retrieve documents that match a query (Abstract, line 25-34, "These keyword detection and topic allocation tasks enabled by the LSTM-RNN allow the network to perform web document retrieval, where the similarity between the query and documents can be measured by the distance between their corresponding sentence embedding vectors computed by the LSTM-RNN. On a web search task, the LSTM-RNN embedding is shown to significantly outperform all existing state of the art methods.").
Magliozzi, Martin, and Palangi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin to incorporate the teachings of Palangi to use sentence embedding vectors to retrieve information.  Doing so would allow for retrieving documents that match a query.
Magliozzi in view of Martin and Palangi does not specifically disclose: a final response based on at least one of the selected response and the selected data.
Moran teaches:
a final response based on at least one of the selected response and the selected data (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Magliozzi, Martin, Palangi, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin and Palangi to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Magliozzi in view of Martin, Palangi, and Moran does not specifically disclose: wherein the outputting the final response comprises outputting the selected response as a final response when the selected response does not require external information.
Kuo teaches:
wherein the outputting the final response comprises outputting the selected response as a final response when the selected response does not require external information (Column 12, lines 23-26, "The processor 214 may be configured to generate user consumable information in accordance with a request received from a user, the AI-enabled device 102, or the cloud server 104."; Column 12, lines 48-56, "The processor 214 may be further configured to determine a requirement for the supplemental information that is utilized to deliver the user consumable information. In an event when one such requirement exists, the processor 214 may be configured to selectively retrieve the supplemental information from the cloud server 104, via the communication network 108, based on the determined requirement for the supplemental information in the online state."; Determining a requirement for the supplemental information that is utilized to deliver the user consumable information reads on determining that the selected response does not require external information, and selectively retrieving supplemental information reads on output the selected response as the final response when external information is not required, as it is inherent that the user consumable information will be delivered without modification if the supplemental information is not retrieved.).
Kuo teaches determining if a response needs to be updated with retrieved information in order to minimize the requirement to retrieve information (Column 2, lines 54-60, "The AI-enabled device enables delivery of user consumable information, based on the adaptively cached cloud data in the local sub-cache, with a maximum dependency on the local sub-cache and a minimum dependency on the supplemental information that may be retrieved from the cloud server at the time of delivery of user-consumable information.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, and Moran to incorporate the teachings of Kuo to determine if a response needs to be updated with retrieved information.  Doing so would allow for minimizing the requirement to retrieve information.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the method as claimed in claim 1.
Magliozzi further discloses:
transferring a final response to an external device (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; Column 12, lines 1-2, " In some aspects, the chatbot can transmit the response to the user via a communications interface.");
Moran further teaches: performing information retrieval based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to further incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the method as claimed in claim 1.
Martin further discloses:
further comprising receiving, as input, the user's sentence or comment as a voice input or a text input (Column 1, lines 24-26, "The user input may include text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, or a combination of them.").
Martin teaches receiving the user input as text or voice in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to further incorporate the teachings of Martin to receive the user input as text or voice.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the method as claimed in claim 1.
Magliozzi further discloses:
further comprising transmitting the user's sentence or comment (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; The bidirectional communication between a user's device and the system reads on transmitting the user's sentence or comment.).
Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi discloses:
an electronic device (Column 19, lines 55-59, "Additionally, a computer may be embedded in a device not generally regarded as a computer but with suitable processing capabilities, including a Personal Digital Assistant (PDA), a smart phone or any other suitable portable or fixed electronic device.") comprising:
a display device (Column 19, lines 62-64, "Examples of output devices that can be used to provide a user interface include printers or display screens");
a communication interface (Column 4, lines 52-53, "The chatbot system 100 includes a first (user) communications interface 102");
memory (Column 4, lines 59-60, "the chatbot system 100 may include other components, such as volatile and non-volatile memory");
and a processor (Column 4, lines 52-54, "The chatbot system 100 includes a first (user) communications interface 102, a load balancer 104, a processor 106"),
wherein the processor is configured to:
transfer a user's sentence or comment to an interactive messenger architecture (Column 10, lines 61-63, "If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model.");
generate candidate responses using a response generator based on a user language model and a context (Column 10, lines 61-63, "If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model. In some aspects, the chatbot determines a context for the question and attempts a semantically informed pattern match.");
select one response from among the candidate responses through a ranking network (Column 1, lines 29-39, "The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response."; Selecting the response with highest confidence value as best possible response reads on selecting one response from among the candidate responses through a ranking network.),
by using a personal database (Column 5, lines 6-11, "The NLP server 110 implements machine learning techniques to understand user intent, determine responses, learn responses, and train the chatbot system 100. Structured and unstructured data can be stored in the database 112 and accessed by the NLP server 110 and the dialogue manager 108."; Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 7, lines 40-49, "The database 112 can store question-answer pairs, user data, user preferences, important reminders, and tips. The NLP server 110 and the dialogue manager 108 can access the database 112 to obtain appropriate information that can be used to engage the user with the system 100. Structured and unstructured data obtained from the user, the administrator, the NLP server 110, and the dialogue manager 108 can be stored in the database 112. In some cases, the database 112 may include or be augmented with databases for users, bot knowledgebase, and message queue."; The user database storing user data and user preferences reads on a personal database, and the NLP server and dialogue manager accessing the database to determine responses and obtain appropriate information that can be used to engage the user reads on selecting a response by using a personal database.),
and a user vector embedding (Column 11, lines 11-27, "In some aspects, in order to respond to the question, a natural language processor included in the chatbot (e.g., NLP server 110 in FIG. 1) can parse the question based on natural language techniques and process the question using the language model. For example, the NLP server can generate a language model by assigning a vector to each word. Synonyms of words have similar vectors. The NLP server determines the meaning of a sentence by analyzing the concatenation of vectors. If two sentences have a similar and/or same resulting vector, then even if the individual vectors that are concatenated together in each of these sentences are not the same, these sentences can be regarded as synonymous. Hence, the chatbot can provide the same response to both sentences. In this manner, the chatbot can generate responses to user queries based on the language model(s)."; Column 13, lines 40-41, "The neural network 600 encodes an incoming query as well as the data in the knowledge base."; Encoding the incoming query by assigning a vector to each word reads on a user vector embedding, and a natural language processor generating a language model by assigning a vector to each word in order to respond to the question reads on selecting a response by using a user vector embedding.);
outputting a final response (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; Column 12, lines 1-2, " In some aspects, the chatbot can transmit the response to the user via a communications interface.");
update the user language model (Column 9, lines 65-67, "As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."),
the personal database (Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 6, lines 31-34, "That is, the workflow can include a sequence of operations to ask the user follow-up questions, chat with the user, obtain responses, and store them in the database 112."; The user database reads on the personal database, and storing responses obtained from the user in the user database reads on updating the personal database.),
and the user vector embedding (Column 14, lines 17-24, "FIGS. 6A and 6B illustrate how messages obtained from a user (e.g., message 602a and 602b) undergo two paths of encoding—a character-level encoding (e.g., at 606a and 606b) and a word-level encoding (e.g., at 604a and 604b). In some aspects, the neural network 600 includes a dictionary of words represented as word vectors. The words in the dictionary are encoded based on statistics indicating the correlation between each word and every other word."; Column 14, lines 27-32, "In some cases, the dictionary is generated without any pre-trained data and updated as the neural network 600 gets smarter. In other cases, a pre-trained, existing dictionary is augmented and tuned to focus on a particular application and is continuously updated with increased communication with users.; The word encodings using a dictionary of words represented as word vectors reads on the user vector embeddings, and updating the dictionary with communication with users reads on updating the user vector embeddings.);
and perform an update such that increased weights are given to input, language, or utterance, which the user has used (Column 9, lines 52-67, "In step 214, the chatbot updates the language model based on the answer obtained from the user. For example, in step 208, if the chatbot asked the user a question regarding the user's children and in step 210, the user responds to the question stating that the user has three children, then the processor can analyze the language model to determine if the language model includes the number of children for that user. If the language model does not include this information, the processor can update the language model accordingly.  In step 216, the chatbot is trained based on the language model. For example, the chatbot, can be trained based on supervised learning or unsupervised learning. As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."; Training the chatbot reads on performing an update by increasing weights, and training the chatbot as more information is obtained from the user reads on giving increased weights to user input.),
wherein the user language model is a model using an artificial neural network or a method using statistics or a probability (Column 8, lines 26-32, "In step 204, the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models, and positional language models.");
wherein the user vector embedding determines a similarity between responses, based on the response selected by the ranking network (Column 1, lines 29-39, "The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response."; Column 11, lines 11-27, "In some aspects, in order to respond to the question, a natural language processor included in the chatbot (e.g., NLP server 110 in FIG. 1) can parse the question based on natural language techniques and process the question using the language model. For example, the NLP server can generate a language model by assigning a vector to each word. Synonyms of words have similar vectors. The NLP server determines the meaning of a sentence by analyzing the concatenation of vectors. If two sentences have a similar and/or same resulting vector, then even if the individual vectors that are concatenated together in each of these sentences are not the same, these sentences can be regarded as synonymous. Hence, the chatbot can provide the same response to both sentences. In this manner, the chatbot can generate responses to user queries based on the language model(s)."; Generating responses to user queries based on a language model that assigns a vector to each word to determine similarities between sentences reads on the user vector embedding determining a similarity between responses.).
Magliozzi does not specifically disclose: when the selected response requires external information, based on the selected response, performing information retrieval by using a third party service; selecting retrieved data by using the ranking network and based on the user vector embedding, and the personal database.
Martin teaches:
when the selected response requires external information, based on the selected response, perform information retrieval by using a third party service (Column 7, lines 18-22, "In particular embodiments, the assistant system 140 may interact with the social-networking system 160 and/or third-party system 170 when retrieving information or requesting services for the user.");
select retrieved data by using the ranking network (Column 7, lines 6-7, "In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources."; Column 20, lines 13-16, "Since the generated communication content may be considered as a response to the user request, the CU composer 270 may additionally rank the generated communication content using a response ranker 273.").
 and based on the personal database (Column 1, lines 43-47, "The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user."; Column 7, lines 9-18, "In particular embodiments, the assist system 140 may receive a user request for information or services via the assistant application 136 in the client system 130. The assist system 140 may use natural-language understanding to analyze the user request based on user profile and other relevant information. The result of the analysis may comprise different entities associated with an online social network. The assistant system 140 may then retrieve information or request services associated with these entities."; The user profiles read on the personal database.).
Martin teaches retrieving information from a third-party system, considering the response ranking when retrieving information, and considering the user profile when retrieving information, in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Magliozzi and Martin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi to incorporate the teachings of Martin to retrieve information from a third-party system, consider the response ranking when retrieving information, and consider the user profile when retrieving information.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Magliozzi in view of Martin does not specifically disclose: selecting retrieved data based on the user vector embedding.
Palangi teaches:
selecting retrieved data based on the user vector embedding (Section I, lines 25-30, "In this paper, we propose to use an RNN to sequentially accept each word in a sentence and recurrently map it into a latent space together with the historical information. As the RNN reaches the last word in the sentence, the hidden activations form a natural embedding vector for the contextual information of the sentence."; Section I, lines 21-22, "Sentence embedding can also be applied to information retrieval").
Palangi teaches using sentence embedding vectors to retrieve information in order to retrieve documents that match a query (Abstract, line 25-34, "These keyword detection and topic allocation tasks enabled by the LSTM-RNN allow the network to perform web document retrieval, where the similarity between the query and documents can be measured by the distance between their corresponding sentence embedding vectors computed by the LSTM-RNN. On a web search task, the LSTM-RNN embedding is shown to significantly outperform all existing state of the art methods.").
Magliozzi, Martin, and Palangi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin to incorporate the teachings of Palangi to use sentence embedding vectors to retrieve information.  Doing so would allow for retrieving documents that match a query.
Magliozzi in view of Martin and Palangi does not specifically disclose: a final response based on at least one of the selected response and the selected data.
Moran teaches:
a final response based on at least one of the selected response and the selected data (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Magliozzi, Martin, Palangi, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin and Palangi to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Magliozzi in view of Martin, Palangi, and Moran does not specifically disclose: wherein the outputting the final response comprises outputting the selected response as a final response when the selected response does not require external information.
Kuo teaches:
wherein the outputting the final response comprises outputting the selected response as a final response when the selected response does not require external information (Column 12, lines 23-26, "The processor 214 may be configured to generate user consumable information in accordance with a request received from a user, the AI-enabled device 102, or the cloud server 104."; Column 12, lines 48-56, "The processor 214 may be further configured to determine a requirement for the supplemental information that is utilized to deliver the user consumable information. In an event when one such requirement exists, the processor 214 may be configured to selectively retrieve the supplemental information from the cloud server 104, via the communication network 108, based on the determined requirement for the supplemental information in the online state."; Determining a requirement for the supplemental information that is utilized to deliver the user consumable information reads on determining that the selected response does not require external information, and selectively retrieving supplemental information reads on output the selected response as the final response when external information is not required, as it is inherent that the user consumable information will be delivered without modification if the supplemental information is not retrieved.).
Kuo teaches determining if a response needs to be updated with retrieved information in order to minimize the requirement to retrieve information (Column 2, lines 54-60, "The AI-enabled device enables delivery of user consumable information, based on the adaptively cached cloud data in the local sub-cache, with a maximum dependency on the local sub-cache and a minimum dependency on the supplemental information that may be retrieved from the cloud server at the time of delivery of user-consumable information.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, and Moran to incorporate the teachings of Kuo to determine if a response needs to be updated with retrieved information.  Doing so would allow for minimizing the requirement to retrieve information.
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the electronic device as claimed in claim 11.
Magliozzi further discloses:
transfer a final response to an external device (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; Column 12, lines 1-2, " In some aspects, the chatbot can transmit the response to the user via a communications interface.");
Moran further teaches: perform information retrieval, based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to further incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the electronic device as claimed in claim 11.
Martin further discloses:
wherein the processor is further configured to receive, as input, the user's sentence or comment as a voice input or a text input (Column 1, lines 24-26, "The user input may include text (e.g., online chat), especially in an instant messaging application or other applications, voice, images, or a combination of them.").
Martin teaches receiving the user input as text or voice in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Magliozzi, Martin, Palangi, Moran, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to further incorporate the teachings of Martin to receive the user input as text or voice.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the electronic device as claimed in claim 11.
Magliozzi further discloses:
wherein the processor is further configured to transmit the user's sentence or comment through the communication interface (Column 5, lines 24-26, "The first communications interface 102 enables bidirectional communication between a user's smartphone, tablet, computer, or other device and the system 100."; The bidirectional communication between a user's device and the system reads on transmitting the user's sentence or comment.).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi in view of Martin, Palangi, Moran, and Kuo, and further in view of Sun et al. ("Back Attention Knowledge Transfer for Low-resource Named Entity Recognition"), hereinafter Sun.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the method as claimed in claim 1, but does not specifically disclose: wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer.
Sun teaches:
wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer (Section 2.3, lines 1-5, "The low-resource language named entity recognition architecture is based on (Lample et al., 2016). The word embeddings of low-resource language are passed into a BiLSTM-CRF sequence labeling network.").
Sun teaches using a LSTM-CRF sequence labeling network for named entity recognition in order to improve named entity recognition performance (Abstract, lines 18-20, "Experiments on three different language datasets indicate that our approach outperforms other state-of-the-art methods.").
Magliozzi in view of Martin, Palangi, Moran, Kuo, and Sun are considered to be analogous to the claimed invention because they are in the same field of natural language processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to incorporate the teachings of Sun to use a LSTM-CRF sequence labeling network for named entity recognition.  Doing so would allow for improving named entity recognition performance.
Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issues identified above, Magliozzi in view of Martin, Palangi, Moran, and Kuo discloses the electronic device as claimed in claim 11, but does not specifically disclose: wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer.
Sun teaches:
wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer (Section 2.3, lines 1-5, "The low-resource language named entity recognition architecture is based on (Lample et al., 2016). The word embeddings of low-resource language are passed into a BiLSTM-CRF sequence labeling network.").
Sun teaches using a LSTM-CRF sequence labeling network for named entity recognition in order to improve named entity recognition performance (Abstract, lines 18-20, "Experiments on three different language datasets indicate that our approach outperforms other state-of-the-art methods.").
Magliozzi in view of Martin, Palangi, Moran, Kuo, and Sun are considered to be analogous to the claimed invention because they are in the same field of natural language processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Magliozzi in view of Martin, Palangi, Moran, and Kuo to incorporate the teachings of Sun to use a LSTM-CRF sequence labeling network for named entity recognition.  Doing so would allow for improving named entity recognition performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES BOGGS/           Examiner, Art Unit 2657                                                                                                                                                                                             
/DANIEL C WASHBURN/           Supervisory Patent Examiner, Art Unit 2657